Exhibit 10.4(4)

 

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

FIRST AMENDMENT TO HOTEL AND CASINO GROUND LEASE

THIS FIRST AMENDMENT TO HOTEL AND CASINO GROUND LEASE (the “First Amendment”) is
made this 23rd day of July, 2014 (the “Effective Date”) by and between NATIONAL
HARBOR BELTWAY L.C., a Virginia limited liability company (the “Landlord”) and
MGM NATIONAL HARBOR, LLC, a Nevada limited liability company (the “Tenant”),
with reference to the following:

RECITALS:

WHEREAS, Landlord and Tenant entered into that certain Hotel and Casino Ground
Lease  dated April 26, 2013 (the “Lease”), for the lease of certain real
property more particularly described in the Lease (the “Premises”); and

WHEREAS, Landlord and Tenant desire to amend the terms of the Lease as set forth
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follows:

1.Recitals.  The Recitals set forth above are incorporated herein and made a
part hereof by this reference as if fully set forth herein.

2.Defined Terms.  All capitalized terms used herein, unless specifically defined
herein, shall have the same meanings and definitions as used in the Lease.

3.Final Parcel Determination.  Landlord and Tenant acknowledge and agree that
they have agreed upon a revised lease line on the Easterly border of the
Premises as shown on Exhibit A attached hereto.  As a result, Exhibit “A”
attached to the Lease shall be deleted and replaced by Exhibit A attached
hereto.  Exhibit A shall be further amended and replaced by Landlord and Tenant
in a mutually acceptable future amendment to the Lease once the process with the
Maryland State Highway Administration (the “MSHA”) has been completed with
respect to (i) the dedication by Landlord of certain
easements/rights-of-way/areas (the “Dedication Areas”) affecting the Premises as
needed in connection with the roadways adjacent to the Premises, (ii) the
abandonment of certain storm water management easements (the “Abandonment
Areas”), and (iii) the creation by MSHA of permanent easements for the benefit
of Landlord, Tenant and the Premises (the “Permanent Easement Areas”).  A
depiction of the Dedication Areas, the Abandonment Areas, and the Permanent
Easement Areas is attached to this First Amendment as Exhibit B (the “MSHA Site
Plan”).  Landlord has caused the Premises to be legally separated as a distinct,
separate tax parcel and legal lot, in accordance with all applicable
laws.  Tenant shall be responsible for any Impositions imposed upon the
Permanent Easement Areas; provided, however, that Tenant shall not be required
to pay any cost or expense associated with the acquisition of the Permanent
Easement Areas from the MSHA.  [***]  Exhibit D attached to the Lease shall be
deleted and replaced with the Example of Annual Base

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Rent Calculation attached hereto as Exhibit H. Upon Landlord’s written request,
Tenant shall withhold the payment of Base Rent to Landlord for a period of time
designated by Landlord and instead provide to Landlord a credit against amounts
owed to Tenant by Landlord under the Circle Road Declaration (as hereinafter
defined) equal to the amount of Base Rent withheld by Tenant.

4.Detailed Site Plan.  Landlord has agreed to allow Tenant to act as the
applicant for modifications needed to the Beltway Parcel Detailed Site Plan
07073 (the “Beltway Parcel DSP”) to allow Tenant to construct the Tenant
Improvements on the Premises. Tenant is currently processing certain
modifications known as DSP 07073-01 (“Tenant’s DSP Modification”).  No
modifications to the Beltway Parcel DSP (including without limitation any future
modifications or conditions proposed to Tenant’s DSP Modification) shall be made
by Tenant without Landlord’s consent (which consent may be given or withheld in
Landlord’s sole discretion, but Landlord shall act in a commercially reasonable
manner in exercising its sole discretion) that will: (i) have an adverse effect
(which shall include an adverse impact on traffic or trips) on the development
of the portion of the Beltway Parcel that is not the Premises (the “Remaining
Beltway Parcel”), (ii) impose additional obligations (other than those of a de
minimis nature) on the Remaining Beltway Parcel, the Landlord or the owner of
the Remaining Beltway Parcel, or (iii) increase the cost to develop the
Remaining Beltway Parcel (unless Tenant agrees in writing to pay all such
costs); provided, however, that notwithstanding the foregoing, Tenant may
undertake any modifications of the Beltway Parcel DSP, without Landlord’s
consent, to the extent such modifications are consistent with the expansion
rights granted to Tenant (or are otherwise contemplated or permitted) under the
Lease (the “Permitted DSP Modifications”). As a result, and except for the
Permitted DSP Modifications, Tenant shall submit all of Tenant’s proposed
modifications to the Beltway Parcel DSP and/or Tenant’s DSP Modification and/or
the conditions proposed in connection with such modifications to Landlord at
least five (5) business days prior to submitting the same for approval by the
applicable governmental authorities. For those modifications that require
Landlord’s approval, Landlord agrees to respond in writing to any written
request from Tenant for approval (which request shall specifically state the
desired modification and the reason for such modification) no later than five
(5) business days after Landlord’s receipt of Tenant’s written request for
approval, and to provide Tenant with a reasonably-detailed explanation for any
Landlord disapproval.  Any failure of Landlord to respond within such 5-day
period shall be deemed to be Landlord’s approval of the same.

5.License for Staging Area and Parking Area.    Landlord represents and warrants
to Tenant that Landlord is the owner of the land comprising the Staging Area and
the Parking Area and the holder of the RGP. Landlord does hereby grant to Tenant
(at no charge or cost to Tenant, except as otherwise set forth herein) a license
to use and utilize those portions of the Beltway Parcel that are not included
within the Premises (which areas are identified as the Parcel “B” Staging Area
containing approximately 7.479 acres (the “Staging Area”) and as the Parcel “C”
Parking Area containing approximately 5.99 acres (the “Parking Area”) on Exhibit
C attached to this First Amendment).  The Staging Area may be used as a
construction staging area for Tenant’s construction staging and for other
related construction purposes, including, without limitation, transport and
storage of equipment, goods and materials, parking (including overnight parking)
of temporary construction trailers and vehicles, including passenger vehicles
for

2

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

employees and contractors, assembly and repair of equipment, goods and
materials, and other similar or related activities and undertakings.  The
Parking Area may be used as a parking area only for the parking by employees and
contractors of automobiles, motorcycles, SUVs, pick-up trucks, and other similar
vehicles, and for the placement of no more than four (4) construction office
trailers and temporary utilities to serve such trailers in the area measuring
100 feet by 100 feet as shown on Exhibit C-1, provided that no storage trailers
or outside storage of materials shall be permitted on the Parking Area.   Tenant
agrees to accommodate (which accommodation shall not effect a termination of
this license) any request by Landlord for Tenant to temporarily reduce or cease
parking on the Parking Area to allow overflow parking on the Parking Area for
customers and employees of the nearby Tanger Outlet Center (“Tanger Customers”)
(i) during the seasonal peak shopping periods described below and (ii) upon no
less than thirty (30) days prior written notice from Landlord (which notice
period shall be reduced to ten (10) days if Landlord can provide an alternative
parking area within the National Harbor development at no cost to Tenant) on up
to five additional periods per year (which additional periods shall not exceed a
total of 15 days per year). For purposes hereof, the seasonal peak shopping
periods are as follows:  Thanksgiving day through and including January 3;
Saturdays and Sundays during the month of August; and Maryland Tax-Free dates.
Tenant shall not be responsible or liable for that portion of the Parking Area
that is in use by the customers or employees or others of the Tanger Outlet
Center, including any events, occurrences, injuries, deaths, damages, losses or
other matters arising from, or in connection with, the use of the Parking Area
by invitees, employees or customers of the Tanger Outlet Center.  In addition,
upon not less than thirty (30) days prior written notice from Landlord, Landlord
shall have the right to suspend for a reasonable period of time Tenant’s right
to use the Parking Area for up to five (5) business days in order for Landlord
to install certain improvements to the parking facilities on the Parking Area,
provided that Landlord’s right to suspend Tenant’s use right shall not be
exercised more than two (2) times in any 12-month period. The parties recognize
that the Parcel “B” portion of the Staging Area surrounds the Addison Family
Cemetery Historic Site, as shown on Exhibit C.  Landlord and TPC (as defined
below) agree to promptly and timely address and resolve (at no cost to Tenant)
any issues relating to the Addison Family Cemetery Historic Site (including
access to the site and installation of “Jersey barriers”) that are required or
necessary to be resolved in order to permit Tenant and its contractors,
subcontractors, employees and designees to use the Staging Area for the purposes
permitted under this First Amendment. Tenant’s right to use the Staging Area and
the Parking Area shall commence on the Effective Date and shall terminate on the
date which is eighteen (18) months after the Effective Date if not sooner
terminated pursuant to the terms hereof.  If Landlord needs any portion of the
Staging Area or the Parking Area to begin development or construction on a
portion of the Beltway Parcel that is not part of the Premises, Landlord may
terminate the license (as to that portion of the Staging Area or the Parking
Area that is needed by Landlord to begin development or construction) effective
any time after the date which is twelve (12) months after the Effective Date by
providing Tenant at least ninety (90) days prior written notice of the
termination.  Tenant may install (at Tenant’s cost) temporary improvements,
including, but not limited to, trailers, fencing and gravel parking on the
Staging Area and Parking Area.  Tenant’s use of the Staging Area and the Parking
Area must be in compliance at all times with (i) the Staging Area and Parking
Area Requirements attached hereto as Exhibit E and (ii) all applicable laws and
governmental regulations.  Tenant shall be required to obtain all necessary
permits and approvals for Tenant’s

3

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

use of the Staging Area and the Parking Area.  Upon termination of the license
for the Staging Area and the Parking Area, Tenant shall cease using the Staging
Area and the Parking Area, remove (at Tenant’s cost) its temporary fencing or
other temporary improvements (including, without limitation, any storm water
improvements previously made to divert storm water, unless and to the extent
Landlord and Tenant agree otherwise), and return the Staging Area and the
Parking Area to substantially the same condition it was in prior to the
commencement of Tenant’s use of the Staging Area and the Parking Area. Tenant
shall indemnify, defend and hold Landlord and its affiliates harmless against
any and all claims, actions, liabilities, damages, losses, costs and expenses,
including without limitation, reasonable legal fees and expenses (collectively,
“Claims or Losses”), arising out of or resulting from entry on and use of the
Staging Area and Parking Area and the Parking Area by Tenant, Tenant’s
contractors, employees, representatives, and others claiming by and through
Tenant.

6.Rough Grading Permit.  Landlord does hereby grant to Tenant the right (at no
charge or cost to Tenant except as otherwise set forth herein) to use and
utilize Landlord’s Beltway Parcel Rough Grading Permit (Permit #31822-2011-00),
as the same is or may be modified, amended and or upgraded from time to time
(the “RGP”).  Landlord shall promptly deliver to Tenant a copy of any notice of
violation from the issuer of the RGP, including any governmental or
quasi-governmental authority, received by Landlord or its affiliates, that
relate to the RGP.  As of the date of this First Amendment, the RGP shall be
deemed available for use and utilization by Tenant (the “Permit Use Date”), and
Landlord shall cooperate with Tenant, at Tenant’s request, to take such
commercially reasonable steps as may be necessary or appropriate for the RGP to
be available for Tenant’s use and utilization as of the Permit Use
Date.  Landlord shall notify Tenant promptly in the event it becomes aware of
any additional governmental costs associated with ensuring that the RGP is
available for Tenant’s use.  Unless Tenant notifies Landlord that it no longer
desires to utilize the RGP, the additional governmental costs shall be paid by
Tenant, unless Landlord is utilizing the RGP at such time in which case such
costs shall be allocated equitably between Landlord and Tenant in a manner to be
determined by Landlord in its reasonable discretion.

Landlord hereby grants permission to Tenant to use and utilize the RGP for any
and all activities undertaken on or at the Premises and the Staging Area and the
Parking Area (as may be needed in connection with Tenant’s permitted use of the
Staging Area and the Parking Area) as may be permitted pursuant to the terms of
the RGP, including, but not limited to, the following:

 

a.

Installation of all Erosion and Sediment Control Devices as shown on the Beltway
Parcel Soil Conservation District plan #378-06 (“SCD Plan”);

 

b.

Excavation and grading;

 

c.

Sheeting and shoring;

 

d.

Deep foundations (piles and caps, grade beams or other below grade foundation
elements);

 

e.

Stabilization of disturbed areas;

 

f.

Mitigation efforts; and

 

g.

Other preparation and construction related activities.

4

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Tenant’s right to use and utilize the RGP shall commence on the Permit Use Date
and shall terminate on the earlier to occur of the following (the “Permit
Termination Date”): (i) the date that Tenant’s Improvements, including buildings
and structures, on the Premises have been substantially completed, and
subsequent punch list items have been corrected and completed, and Tenant has
been issued all required certificates of completion and or certificates of
occupancy relative to Tenant’s Improvements, (ii) the date Tenant opens Tenant’s
Improvements to the public for business, (iii) such time as Tenant advises
Landlord in writing that the RGP is no longer required by Tenant, or (iv) the
date on which the applicable governmental authorities declare that the RGP is no
longer valid or permitted to be used by Tenant, subject to Tenant’s right to
reasonably contest or appeal any governmental declaration that the RGP is not
valid or may not be used by Tenant, so long as such contest or appeal: (x) does
not impose any costs on Landlord or its affiliates (unless Tenant agrees in
writing to pay such costs), and (y) could not reasonably be expected to have an
adverse effect on Landlord or its affiliates (to be determined in Landlord’s
reasonable discretion), and (iii) does not interfere with the ability of
Landlord or its affiliates to develop the Remaining Beltway Parcel (to be
determined in Landlord’s reasonable discretion).

Tenant shall not be permitted to make any amendments, revisions, modifications
or other changes to the RGP without obtaining Landlord’s prior written consent.
If Tenant desires to make any amendments, revisions, modifications or other
changes to the RGP, Tenant shall deliver to Landlord the proposed amendment,
revision, modification or other change prior to submitting the same to the
applicable governmental authorities for approval.  Landlord shall approve,
disapprove or request additional information regarding such proposed amendment,
revision, modification or other change within ten (10) days of receipt of the
same from Tenant. Landlord’s consent shall not be unreasonably withheld,
conditioned or delayed, and may be withheld if such amendment, revision,
modification or change has a detrimental effect on Landlord or the other
property covered by the RGP or there is an additional cost to Landlord or its
affiliates for which Tenant is unwilling to reimburse Landlord.

7.Bonds. Landlord, and or its affiliates, including The Peterson Companies L.C.
(hereinafter called “TPC”), have posted the following bonds in connection with
the RGP (collectively, the “Bonds”):

 

a.

$165,850.00 bond posted with Department of Public Works and Transportation
(Reforestation/Afforestation);

 

b.

$324,100.00 bond posted with DPW&T (Restoration/Sediment Control);

 

c.

$3,136.00 bond posted with Department of Permits, Inspections and Enforcement
(DPIE) (Betty Blume Pond);

 

d.

$517,400.00 bond posted with Department of Environmental Resources (DER) to be
replaced by a $76,700 bond with DPIE for Betty Blume Pond; and

 

e.

$19,825.00 bond posted with PEPCO.

Landlord agrees to promptly post any new bonds required in connection with the
RGP after the date of this First Amendment, which new bonds shall be included in
the definition of “Bonds.” Landlord and TPC (for themselves and their
affiliates) each agree to maintain all Bonds while Tenant is entitled to utilize
the RGP.  Commencing on the Effective Date and

5

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

ending on the Permit Termination Date, Tenant agrees to reimburse Landlord (or
TPC, as the case may be) for 73.44% of the fees, premiums or other costs paid by
Landlord (or TPC, as the case may be) to maintain the Bonds that correspond to
the RGP.  Landlord (or TPC, as the case may be) shall deliver an invoice to
Tenant setting forth Tenant’s 73.44% share of the fees, premiums or other
costs.  Tenant shall pay to Landlord (or TPC, as the case may be) Tenant’s share
of the fees within fifteen (15) days after Tenant’s receipt of such
invoice.  Any amounts remaining unpaid after the expiration of such fifteen (15)
day period shall bear interest at the rate of 10% per annum, and Landlord (or
TPC, as the case may be) may, in addition, and without notice, impose on Tenant
a late charge equal to 10% of the unpaid amount, which Tenant agrees to promptly
pay. In the event Landlord and or TPC seek to obtain the release or reduction of
the Bonds while Tenant is entitled to utilize the RGP, Tenant agrees to
cooperate with Landlord (at no cost to Tenant) in a timely manner to obtain such
release or reduction, but in no event shall Landlord and or TPC undertake any
release or reduction that could reasonably be expected to have an adverse effect
on Tenant’s work under the RGP.

8.Reporting and Compliance.  Tenant shall timely file all reports, if any,
required by the Maryland Department of the Environment National Pollutant
Discharge Elimination System NPDES General Permit #09 PG0077, as may be
modified, amended and or upgraded from time to time (the “NPDES Permit”) in
connection with Tenant’s construction activities on the Premises, the Staging
Area, and the Parking Area.  Tenant shall deliver a copy of all such reports to
Landlord within one day after Tenant’s filing of such reports.  Any violations
of the NPDES Permit by Tenant or its contractors, agents, employees or
representatives, or any fines or fees imposed or remedial work required to be
performed, as a result of activities on the Premises, the Staging Area or the
Parking Area by Tenant or its contractors, agents, employees or representatives
shall be the sole responsibility of Tenant, and Tenant shall comply with such
obligations in the time frame required by the applicable governmental
authorities, subject to Tenant’s right to reasonably contest or appeal any
governmental orders, so long as such contest or appeal (i) does not impose any
costs on Landlord or its affiliates and (ii) cannot reasonably be expected to
jeopardize the good standing status of the RGP or otherwise have a detrimental
effect on Landlord or the properties subject to the RGP.

Tenant shall comply with all rules, regulations, requirements and conditions of
the applicable governmental authorities issuing the RGP and the NPDES Permit
(the RGP and NPDES Permit are sometimes collectively referred to herein as the
“Permits”).  Any violations arising under the RGP or the NPDES Permit resulting
from Tenant’s use of the Permits shall be addressed and corrected immediately by
Tenant, subject to Tenant’s right to reasonably contest or appeal any alleged
violations, so long as such contest or appeal (i) does not impose any costs on
Landlord or its affiliates (unless Tenant agrees in writing to pay such costs),
(ii) cannot reasonably be expected to jeopardize the good standing status of the
RGP or the NPDES Permit, or (iii) does not otherwise have a detrimental effect
on the ability of Landlord or its affiliates to develop the properties subject
to the RGP or the NPDES Permit.   In the event Tenant fails to remedy any
violation (or pay any fine) within the time frame imposed by governmental
regulations or authorities, but subject to Tenant’s right to reasonably contest
or appeal any alleged violations (so long as such contest or appeal does not
impose any costs on Landlord or its affiliates unless Tenant agrees in writing
to pay such costs and cannot reasonably be expected to jeopardize the good
standing status of the RGP or the NPDES Permit or otherwise have a

6

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

material adverse effect on Landlord, its affiliates or the properties subject to
the RGP or the NPDES Permit), Landlord shall have the right to pay such fine
and/or enter onto the Premises to rectify such violation after providing Tenant
with prior written notice of its intent to do so. In such event, Tenant shall
reimburse Landlord for all reasonable costs incurred by Landlord or its
affiliates in connection with such fine and work plus 10% of such costs within
fifteen (15) days of receipt by Tenant of an invoice for such costs detailing
the amounts actually paid by Landlord or its affiliates.  Any amounts remaining
unpaid after the expiration of such fifteen (15) day period shall bear interest
at the rate of 10% per annum, and Landlord may, in addition, and without notice,
impose on Tenant a late charge equal to 10% of the unpaid amount, which Tenant
agrees to promptly pay.  

9.Betty Blume Pond.  Tenant has performed a volume survey dated May 20, 2014, of
Betty Blume Pond (the “Pond”) that shows the volume of the Pond (the “Initial
Volume Survey”).  Within sixty (60) days after completion of construction by
Tenant of the Tenant Improvements on the Premises: (i) Tenant shall conduct a
final volume survey of the Pond (the “Final Volume Survey”), and (ii) Landlord
and Tenant shall jointly inspect the Pond.  If the Final Volume Survey shows a
decrease in the volume of the Pond from the volume shown in the Initial Volume
Survey, Tenant shall be obligated to clean out the Pond and return it to the
volume shown in the Initial Volume Survey within 120 days after the earlier to
occur of the issuance to Tenant of all required certificates of completion and
or certificates of occupancy relative to Tenant’s Improvements on the Premises,
and the date on which Tenant opens the Tenant Improvements to the public for
business.  If Landlord or any Landlord affiliate commences or allows another
party to commence construction on the Beltway Parcel prior to completion of
construction by Tenant and such construction activities contribute to the
decrease in volume of the Pond, then Landlord shall share in a portion of the
costs to clean out the Pond which amount shall be agreed upon by Landlord and
Tenant in their reasonable discretion.  After inspection of the Pond by Landlord
and Tenant, if Landlord believes in its reasonable discretion that there are
other damages to the Pond or its surroundings caused solely by Tenant’s
construction activities, Landlord shall notify Tenant in writing, which writing
shall specifically explain and describe any such other damages to the Pond, and
Tenant shall commence any necessary remediation or repairs to the Pond or other
affected areas within fifteen (15) days of the date of Tenant’s receipt of
Landlord’s written notice.  In the event Tenant fails to commence such repairs
within the applicable fifteen (15) day period or thereafter fails to diligently
pursue completion of the repairs, Landlord may, at its option, following written
notice to Tenant and the expiration of a period of ten (10) days after such
notice, as Tenant’s opportunity to cure, proceed to repair the damages to the
Pond or other affected areas.  Landlord shall deliver an invoice to Tenant for
reimbursement of all reasonable costs paid by Landlord for such repairs
including without limitation reasonable attorney’s fees and costs (the “Repair
Costs”).  Tenant shall reimburse Landlord within fifteen (15) days after the
date of such invoice. The Repair Costs shall constitute Additional Rent under
the Lease, subject to late charges as set forth in Section 4.07 of the Lease.  

7

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

If, prior to the completion of Tenant’s construction activities on the Premises,
Landlord or its affiliates receive a notice of violation regarding the Pond or
are otherwise required by the applicable governmental authorities to clean out
the Pond or perform other work to the Pond as a result of Tenant’s construction
activities, Landlord shall provide written notice to Tenant and Tenant shall
commence any necessary remediation or repairs to the Pond or other affected
areas within fifteen (15) days of the date of Tenant’s receipt of Landlord’s
written notice.  In the event Tenant fails to commence such work or repairs
within the applicable fifteen (15) day period or thereafter fails to diligently
pursue completion of the repairs, Landlord may, at its option, following written
notice to Tenant and the expiration of a period of ten (10) days after such
notice, as Tenant’s opportunity to cure, proceed to repair the damages to the
Pond or other affected areas.  Landlord shall deliver an invoice to Tenant for
reimbursement of all reasonable costs paid by Landlord for such repairs (the
“Pond Remediation Costs”).  Tenant shall reimburse Landlord within fifteen (15)
days after the date of such invoice.  The Pond Remediation Costs shall
constitute Additional Rent under the Lease, subject to late charges as set forth
in Section 4.07 of the Lease.

With the cooperation of Landlord and TPC, Tenant agrees to consult and
coordinate with TPC’s affiliate, who has responsibility for maintaining the
Pond, any of Tenant’s work on the Pond.  TPC’s affiliate may not charge Tenant
for such consultation and or coordination.

Tenant shall indemnify, defend and hold Landlord and its affiliates harmless
against any and all Claims or Losses, resulting from Tenant’s use of the Pond,
entry onto the Pond and the land adjacent thereto and Tenant’s performance of
work thereon.

10.Pre-Approval Fee; Construction Commencement Side Letter.  Commencing on July
23, 2014, and continuing on the first day of each month thereafter until such
time as the Base Rent Commencement Date (as defined in the Lease) occurs, Tenant
shall pay to Landlord or Landlord’s designee a fee (the “Pre-Approval Fee”) in
the amount of [***] (such Pre-Approval Fee to be prorated for any partial
month). The Pre-Approval Fee shall be due in advance on the first day of each
month until the Base Rent Commencement Date.  Upon the occurrence of the Base
Rent Commencement Date, the Pre-Approval Fee shall terminate.  In the event
Tenant is required by the applicable governmental authorities to stop
construction on the Premises as a result of Landlord’s failure to perform
Landlord’s Matters (as that term is defined below), the obligation of Tenant to
pay the Pre-Approval Fee shall cease until such date that Tenant is permitted
and able to recommence construction activities on the Premises.  In lieu of the
payment of the Pre-Approval Fee by Tenant, Landlord may request in writing that
Tenant provide to Landlord a credit equal to the total Pre-Approval Fee due
hereunder against amounts owed to Tenant by Landlord under the Circle Road
Declaration (as hereinafter defined). The parties acknowledge that Landlord and
Tenant entered into a 2-page construction commencement side letter agreement on
TPC letterhead dated June 4, 2014, as amended by letter agreement dated June 20,
2014, and as further amended by letter agreement dated June 27, 2014, and as
further amended by letter agreement dated July 17, 2014 (collectively, the
“Construction Commencement Side Letter”).  Upon execution of this First
Amendment by Landlord and Tenant, the Construction Commencement Side Letter
shall be deemed terminated, and shall be superseded in its entirety by the terms
in this First Amendment.  

8

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

11.Approval Date; Landlord Matters.  Under the Lease Landlord agreed to pursue
the Land Use Entitlements.  However, Tenant has elected to assume responsibility
for Tenant’s DSP Modification and Landlord agrees to such assumption of
responsibility subject to the terms and conditions set forth herein.  As a
result, Tenant’s right to terminate the Lease as set forth in Section 3.03 of
the Lease is hereby waived by Tenant.  As of the Effective Date, the remaining
Land Use Entitlements to be satisfied by Landlord are the following: (i) the
creation of the Permanent Easement Areas, the Dedication Areas, and the
Abandonment Areas which the Landlord is pursuing as set forth in Paragraph 3
above, as depicted on the MSHA Site Plan, to be resolved by and with MSHA
relative to the Premises in such a manner as to allow Tenant the unconditional
right to construct the Tenant Improvements and to operate Tenant’s business
activities within the Tenant’s Improvements on such property during the Term of
the Lease, including providing Tenant with immediate and full access, entry and
construction rights until such resolutions have occurred, or such
other  resolution of the MSHA easement and right of way areas as Landlord shall
reasonably determine so long as such resolution provides to Tenant the
unconditional, perpetual right to construct the Tenant Improvements, to operate
Tenant’s business activities within the Tenant’s Improvements, and to fully
access the Premises in such a manner as to permit Tenant’s title company to
insure Tenant’s perpetual rights under Tenant’s title insurance policy; (ii) any
and all Archaeological and or Historical Preservation issues and matters
associated with or related to The Addison Family Cemetery Historic Site located
on the Remaining Beltway Parcel, including the satisfaction of condition no. 12
of Tenant’s Detailed Site Plan, which requires that evidence be provided that
the six interpretive plaques required by Stipulation II.C of the Memorandum of
Agreement executed between the Maryland Department of the Environment, the
Maryland Historic Trust and the Peterson Companies, and by Condition No. 30 of
SP-98012, have been installed by the end of 2014; and (iii) any and all TCP II
(aka tree mitigation/preservation/conservation) issues and matters.  Upon
completion and satisfaction by Landlord of the foregoing Land Use Entitlements,
and provided that no other matters remain outstanding or unfulfilled that (y)
constitute Land Use Entitlements under the Lease and (z) are not associated with
Tenant’s DSP Modification or any future modifications or any other commitments
made by Tenant, the “Approval Date,” as that term is defined and used in the
Lease, shall be deemed to have occurred.  

In addition, Landlord also agrees to be responsible for the following
obligations (collectively referred to, along with the Land Use Entitlements, as
the “Landlord Matters”):

 

a.

any and all issues and matters relating in any manner to sidewalks and walkways
on the Remaining Beltway Parcel as required by the applicable governmental
authorities as more particularly set forth in Section 15 hereof (excluding any
sidewalks and walkways on the Premises, any other sidewalk or walkways required
by governmental authorities for Tenant to open the Tenant Improvements, and any
sidewalks or walkways requiring repair or replacement as a result of Tenant’s
construction activities);  

 

b.

any and all issues and matters relating in any manner to directional or
wayfinding signs and signage on and throughout the Beltway Parcel that are
Landlord’s obligation as set forth in Section 16 hereof; and

 

c.

any and all other duties and obligations of Landlord (and TPC, as the case may
be) with regard to the Bonds and the RGP as set forth herein.

9

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Landlord agrees to promptly and diligently pursue the resolution, performance
and satisfaction of all of the Landlord Matters (at Landlord’s cost) in
compliance with all Laws.  Landlord agrees to keep Tenant informed on a regular
basis (at least monthly or more often if requested by Tenant) of Landlord’s
efforts to resolve, perform and satisfy the Landlord Matters.  

In the event that Landlord fails to perform any of its obligations that relate
to the Landlord Matters, and such failure could reasonably be expected to have a
material adverse effect on Tenant’s construction or the opening of the Tenant
Improvements to the public or Tenant’s ongoing operations (to be determined in
Tenant’s reasonable judgment), Tenant shall notify Landlord in writing, which
writing shall specifically explain and describe such failures by Landlord and
the material adverse effect that such failure will have on Tenant’s construction
or the opening of the Tenant Improvements to the public or ongoing operations,
and Landlord shall commence to cure the failure within fifteen (15) days of the
date of Landlord’s receipt of Tenant’s written notice.  In the event Landlord
fails to commence such cure within the applicable fifteen (15) day period or
thereafter fails to diligently pursue completion of the cure, Tenant may, at its
option, following written notice to Landlord and the expiration of a period of
ten (10) days after such notice, as Landlord’s opportunity to cure, proceed to
perform such obligations on Landlord’s behalf.  Tenant shall deliver an invoice
to Landlord for reimbursement of all reasonable costs paid by Tenant in
connection with such performance or performance attempted in good faith,
including reasonable attorneys’ fees and court costs, if any.  Landlord shall
reimburse Tenant within fifteen (15) days after the date of such invoice.  Any
amounts remaining unpaid after the expiration of such fifteen (15) day period
shall bear interest at the rate of 10% per annum.  

12.Street Naming.  Landlord and Tenant shall, in good faith, from time to time,
mutually agree upon the names of all of the roads, roadways and streets located
within the overall development for the Beltway Parcel that are major access
roads to the Beltway Parcel, including those immediately adjacent to or fronting
the Premises (including the road that Landlord and Tenant tentatively refer to
as Circle Road), or any portion thereof, and any changes thereto and shall work
together to obtain MSHA approval of such names.  The parties shall execute and
deliver any appropriate papers that may be necessary and shall further cooperate
as necessary in connection thereto.  The parties further agree on the following
names:

 

a)

Harborview Boulevard shall be named, known as, and identified at all times as
“MGM Boulevard” or if “MGM Boulevard” is not acceptable to the governmental
authorities another name containing the letters “MGM” to be agreed upon by
Landlord and Tenant;

 

b)

North Road shall be named, known as, and identified at all times as “Monument
Boulevard”; and

 

c)

West Road shall be named, known as, and identified at all times as “Vista Way”.

Notwithstanding any of the foregoing to the contrary, if the name Vista Way is
not available, Landlord and Tenant shall mutually agree upon an alternative
name.

10

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

13.Circle Road Declaration.  From and after the Effective Date, Landlord and
Tenant shall diligently and in good faith negotiate and cause to be executed and
recorded a Declaration of Easements, Covenants, Conditions and Restrictions (the
“Circle Road Declaration”) that addresses the construction and maintenance of
the Circle Road to be constructed by Tenant on the easterly boundary of the
Premises and the westerly boundary of the property adjacent to the Premises.

14.Road Improvements.  Landlord and Tenant hereby acknowledge that certain
improvements must be made to:

 

 

a)

West Road (“West Road Improvements”);

 

b)

that portion of existing Oxon Hill Road south of Bald Eagle Road and north of
Harborview Avenue which improvements  have been conceptually approved by MSHA
and are currently under design by Soltesz and do not include any improvements
required as a result of Tenant’s detailed site plan (the “Oxon Hill Road
Improvements”);

 

c)

the traffic signalization at the intersection of Oxon Hill Road and National
Avenue (“Traffic Signal Improvements”); and

 

d)

the National Avenue/Harbor View one-way reconfiguration (“One-Way
Reconfiguration”). (The West Road Improvements, the Oxon Hill Road Improvements,
the Traffic Signal Improvements and the One-Way Reconfiguration are sometimes
referred to herein collectively as the “Road Improvements”). 

Landlord and Tenant agree to work together in good faith, and to coordinate the
timing, for the construction, completion and opening of the Road Improvements to
the public on or before the scheduled opening to the public of the Tenant
Improvements (it being the intent and agreement of the parties to coordinate the
timing of the construction of the Road Improvements in order to avoid the early
completion of Road Improvements so that Tenant does not risk damaging the Road
Improvements during the construction of Tenant’s Improvements).

The cost of the design and construction of the West Road Improvements shall be
shared equally between Landlord and Tenant.  The design and construction of the
Oxon Hill Road Improvements shall be at the sole cost and expense of Landlord or
TPC provided that any improvements to Oxon Hill Road required as a result of
Tenant’s detailed site plan shall be the sole responsibility of Tenant. The cost
of Traffic Signal Improvements (if required by governmental authorities in
connection with the opening of Tenant’s Hotel & Casino (“Tenant’s Opening
Date”)) and the One-Way Reconfiguration including design, construction and
installation shall be the sole cost and expense of Tenant.  If the Traffic
Signal Improvements are not required prior to Tenant’s Opening Date but are
required within five (5) years after Tenant’s Opening Date, then Tenant shall
pay one-half of the cost of the Traffic Signal Improvements.  Tenant shall
design the West Road Improvements and shall obtain the approval of Landlord
(which approval may not be unreasonably withheld, delayed or conditioned) for
such design prior to submission to the applicable governmental authorities for
approval.  Tenant shall provide Landlord with periodic updates (no less
frequently than monthly) regarding the West Road Improvements and the design,
approval and cost thereof.  Provided that Landlord has approved

11

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

the design and cost of the West Road Improvements, Landlord shall provide the
land needed for the construction of the West Road Improvements.  Landlord and
Tenant agree that the West Road Improvements shall be designed to public road
standards but the parties’ goal is retain West Road as a private road if
permitted by the applicable governmental authorities and Landlord and Tenant
shall work together to achieve such goal.  Landlord and Tenant shall each
provide the other with sufficient advance notice of any meetings between either
party or its representatives and the governmental authorities regarding any of
the Road Improvements so that the other party may attend such meetings. Any
additional improvements required by governmental authorities as a result of the
Traffic Management Plan dated May 7, 2014, and the Traffic Impact Study (version
6) dated April 30, 2014, to the roadways in and around the Beltway Parcel shall
be made by Tenant at Tenant’s sole cost and expense.  Tenant shall have the
right to reasonably contest or appeal any changes or improvements required to be
made by governmental authorities, so long as such contest or appeal (i) does not
impose any costs on Landlord or its affiliates (unless Tenant agrees in writing
to pay such costs), and (ii) cannot reasonably be expected to have an adverse
effect on Landlord.  

15.Sidewalks and Walkways.  Tenant agrees to pay for (i) the costs of designing,
constructing and maintaining all sidewalks and walkways on the Premises and the
Permanent Easement Areas (including those required by Tenant’s detailed site
plan and/or by MSHA), and (ii) the costs of designing and constructing all
sidewalks and walkways on the remainder of the Beltway Parcel required by
governmental authorities for the opening of the Tenant Improvements to the
public, including those required by condition item no. 1(u) of the Tenant’s
Detailed Site Plan DSP-07073-01.  Landlord agrees to pay for the costs of
designing, constructing and, in the event not designated as a Common Area of
Responsibility (as hereinafter defined), maintaining all sidewalks and walkways
required by applicable governmental authorities on the Remaining Beltway Parcel
as required by Landlord’s detailed site plan.  Sidewalks designated as Common
Areas of Responsibility in the Declaration (as hereinafter defined) shall be
maintained by the association established as part of the Declaration.   Landlord
and Tenant agree to work together in good faith, and to coordinate the timing,
for the construction and completion of sidewalks and walkways (it being the
intent and agreement of the parties to coordinate the timing of the construction
of the sidewalks and walkways in order to avoid the early completion of the
sidewalks and walkways so that Tenant does not risk damaging them during the
construction of Tenant’s Improvements). Notwithstanding the foregoing, any
existing sidewalks located on or adjacent to the Beltway Parcel that are damaged
or destroyed by Tenant or its contractors during Tenant’s construction
activities shall be expeditiously repaired and/or replaced by Tenant at Tenant’s
sole cost.  If Tenant fails to so repair or replace such existing sidewalks,
then Landlord shall have the right, after providing thirty (30) days prior
written notice to Tenant regarding Tenant’s failure to repair or replace such
existing sidewalk and Tenant’s failure to commence and diligently pursue such
repair or replacement, to repair or replace such sidewalk and send an invoice to
Tenant for reimbursement of all reasonable costs paid by Landlord to repair of
replace the sidewalk including reasonable attorneys’ fees and court costs, if
any (the “Sidewalk Costs”).  Tenant shall reimburse Landlord within fifteen (15)
days after the date of such invoice.  The Sidewalk Costs shall constitute
Additional Rent under the Lease, subject to late charges as set forth in Section
4.07 of the Lease.  

12

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

16.Wayfinding Signage.  Landlord and Tenant agree to cooperate and consult with
one another, in good faith, on all issues and matters relating to directional
and/or wayfinding signs and signage on the Beltway Parcel (including reasonable
signs and signage to be located on the Remaining Beltway Parcel that relate
directly to the Premises and to Tenant’s businesses and Tenant’s Improvements,
parking, and events), including the cost and quality of signs and signage, and
in satisfying all applicable laws and requirements relating thereto, and
obtaining all necessary or desirable permits, consents and authorizations.
Landlord agrees to allow the placement, construction, and installation of signs
and signage on the remainder of the Beltway Parcel, and the maintenance, repair
and replacement (as reasonably necessary) thereof, of such directional and or
wayfinding signs and signage as may be required by applicable laws and as may
reasonably be determined by Landlord and Tenant, including reasonable signs and
signage that relate directly to the Premises and to Tenant’s businesses and
Tenant’s Improvements, parking, and events.  Landlord and Tenant shall agree
upon final design, materials, location and cost for such signs and signage, and
Landlord and Tenant shall work together, in good faith, to determine a
cost-sharing arrangement between Landlord and Tenant for payment of the costs of
the signs and signage that relates directly to the Premises on the remainder of
the Beltway Parcel, based on a fair and equitable allocation of such costs
provided that all signs and signage to be located on the Premises shall be at
the sole cost and expense of Tenant, and Tenant’s share of the signage that
relates directly to the Premises on the Remaining Beltway Parcel shall be at
least 50%.

17.Declaration.  Landlord and Tenant shall continue to negotiate the terms and
conditions of the National Harbor Beltway Community Declaration (the
“Declaration”), including, but not limited to, terms negotiated within, and
including, the following parameters: (i) the definition of the property to be
included within the Beltway Parcel shall be in alignment with the common area of
responsibility exhibit as set forth in Exhibit D attached to this First
Amendment, with limitations and prohibitions on the addition or removal of
property in excess of 20% of the Beltway Parcel that is not part of the
Premises, in any single event or in the aggregate at any time, without Tenant’s
prior written consent which consent shall not be unreasonably withheld,
conditioned or delayed; (ii) achieving an allocation of costs under the
Declaration to the owner of the Ground Lease Parcel (as defined in the
Declaration and intended to be the same land as the Premises) that is mutually
acceptable to Landlord and Tenant; (iii) agreement on initial budget for first
year of construction activities of the Association (as defined in the
Declaration) and an initial budget of the Association for the first year of
operations with Tenant having reasonable approval rights in the event of more
than a 5% increase year over year; (iv) the establishment of prior reasonable
approval rights for Tenant in the event that Tenant is required to pay for or
contribute to costs of services provided by the Association or contributions to
other Associations (including but not limited to transportation, marketing,
trolley, and other similar shared services); (v) the establishment of
restrictions prohibiting gaming activities on all parcels within the Beltway
Parcel, except for the Premises, without the written consent of Landlord and
Tenant; (vi) the establishment of a distinct membership class for any tenant
under the Gaming Ground Lease (as defined in the Declaration) or the holder of
fee simple title to the Ground Lease Parcel in the event that there is no Lease
then in effect due to the lessee’s acquisition of the fee or merger of the
Ground Lease estate with the fee simple estate provided that the Ground Lease
Parcel continues to be utilized for gaming purposes, and (vii) in the event

13

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

any portion of the initial Beltway Parcel is de-annexed or removed from the
Declaration, or from the effects of the Declaration, such de-annexed or removed
portion(s) shall, nevertheless, continue to be subject to the use restrictions
contained in the Declaration and subject to the rights and remedies available to
any party as a result of any breach of such restrictions.

18.Landscaping.  Prior to the Opening Date, and at Landlord’s sole cost and
expense, Landlord shall install landscaping and/or upgrade the areas of
landscaping previously installed (which area is circled in red on Exhibit F), as
necessary, on the areas of common responsibility as shown in green on the plat
attached hereto as Exhibit F, such that these landscaped areas shall be to a
standard and condition equivalent to the landscaping on the development known as
the National Harbor Waterfront.  The landscaping to be installed in the areas
that have not been previously landscaped shall be installed in accordance with
landscaping plans to be prepared by Landlord and reasonably approved by Tenant
(such approval not to be unreasonably withheld, conditioned or delayed).  After
installation of such landscaping to the standard set forth in this Section 18,
Landlord agrees to maintain, or to cause the association under the Declaration
to maintain, the landscaped areas.

19.Plans.  Attached hereto as Exhibit G is a letter setting forth the
description of the plans that constitute the Approved Master Plan as well as a
chart showing square footages of the components of Tenant’s Improvements which
chart shall constitute part of the Approved Master Plan.   The parties
acknowledge and agree that the Approved Master Plan and the Beltway Parcel DSP
will need to be amended or modified, as necessary, in order to address and
accommodate the final Circle Road configuration or other road configuration for
the road to be constructed on the easterly boundary of the Premises and the
westerly boundary of the property adjacent to the Premises (or any portion
thereof) and the specific entry and exit street and road locations.  The parties
agree to work together in good faith to facilitate and complete such amendment
or modification to the Beltway Parcel DSP in accordance with Paragraph 4 of this
First Amendment.    

20.[Intentionally Omitted].  

21.Reservation of Rights.  Tenant reserves all rights and remedies in the event
Landlord breaches its duties or obligations relating to the completion and
satisfaction of the Landlord Matters, including, without limitation, the right
to seek specific performance, the right to petition the court for injunctive
relief, and the right to perform such unperformed obligations on Landlord’s
behalf, as provided in this First Amendment, and to seek reimbursement from
Landlord for Tenant’s reasonable costs.  Landlord reserves all rights and
remedies in the event Tenant breaches its duties or obligations set forth in
this First Amendment, including, without limitation, the right to seek specific
performance, the right to petition the court for injunctive relief, and the
right to perform such unperformed obligations on Tenant’s behalf, as provided in
this First Amendment, and to seek reimbursement from Tenant for Landlord’s
reasonable costs.  

14

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

22.Cooperation.  Landlord, at no cost to Landlord, shall cooperate with, and
promptly comply with the reasonable requests of, Tenant, from time to time, in
connection with Tenant’s efforts to obtain approval of its Detailed Site Plan
approval and permits, consents, licenses and/or any Required Approvals or other
approvals that Tenant intends to seek and acquire, or is required to obtain,
under and pursuant to the Lease and or applicable law, provided that such
cooperation and/or compliance shall not have a detrimental effect on Landlord,
any of Landlord’s affiliates or the remainder of the Beltway Parcel.  This
provision shall not diminish or alter any of the duties and obligations of
Landlord under the Lease to cooperate in various matters with
Tenant.  Furthermore, in connection with Tenant’s construction and construction
related activities, Landlord and TPC agree to cooperate with Tenant (at no cost
to Landlord and at no charge to Tenant other than Tenant’s reimbursement of
Landlord’s actual third-party costs) in the event Tenant desires to use other
permits, licenses, approvals and/or authorizations issued to or for the benefit
of Landlord or TPC or their affiliates (including any other permits, licenses,
approvals and authorizations readily available to Landlord, TPC and/or their
affiliates) provided that Tenant pays the costs associated with such other
permits, licenses, approvals and authorizations and Tenant’s use thereof shall
not have a detrimental effect on Landlord, any of Landlord’s affiliates,
including TPC, or the remainder of the Beltway Parcel.  

23.Counterparts and Execution.  This First Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, all of which
together, shall constitute one and the same instrument.  This First Amendment
may be executed and delivered by electronic mail in pdf format or by facsimile
transmission.  Any such transmission shall bind the party so executing and
delivering this First Amendment.

24.Integration.  This First Amendment, together with the Lease, is intended by
the parties hereto to be an integration of all prior and contemporaneous terms,
provisions, conditions and covenants between the parties hereto, and contains
all of the agreements of the parties with respect to the matters contained
herein.  There are no terms, provisions, conditions, covenants, understandings,
warranties or representations pertaining to any such matters, neither oral nor
written, nor express nor implied, between the parties other than those
specifically set forth herein which shall be effective for any purpose. In
addition, no amendment, modification, addition or alleged or contended waiver of
any of the provisions of the Lease or this First Amendment shall be binding
unless it is made in writing and signed by all parties hereto.

25.Binding Effect.  This First Amendment shall be binding upon and shall inure
to the benefit of the parties hereto (including The Peterson Companies, as
applicable) and their respective heirs, personal representatives, successors and
assigns.

26.Construction.  Except as expressly modified by this First Amendment, all
other terms, provisions, conditions and covenants of the Lease (x) shall be and
remain unmodified and in full force and effect, enforceable in accordance with
their terms, and (y) shall govern the conduct of the parties hereto; provided,
however, the provisions of this First Amendment or the application thereof shall
supersede any provisions of the Lease or the application thereof that are
contrary to or inconsistent with the provisions contained herein.  All
references to the Lease shall hereafter refer to the Lease and amended by this
First Amendment.

15

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

[Signature Pages to follow]




16

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

WITNESS the following signatures of Landlord and Tenant are made as of the date
first above written.

 

 

LANDLORD:

 

 

 

 

 

NATIONAL HARBOR BELTWAY L.C.

 

a Virginia limited liability company

 

 

 

 

 

 

By:

MVP Management, LLC

 

 

 

a Virginia limited liability company

 

 

Its:

Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Jon M. Peterson

 

Print Name:

/s/ Jon M. Peterson

 

Title:

Manager

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

MGM NATIONAL HARBOR, LLC

 

a Nevada limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Lorenzo D. Creighton

 

Print Name:

Lorenzo D. Creighton

 

Title:

President & COO

 

[Signatures continue on following page]




17

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

ACKNOWLEDGEMENT AND AGREEMENT

 

ACKNOWLEDGED AND AGREED TO BY THE PETERSON COMPANIES, ONLY WITH RESPECT TO THE
DUTIES AND OBLIGATIONS OF THE PETERSON COMPANIES CONTAINED IN THE FIRST
AMENDMENT TO HOTEL AND CASINO GROUND LEASE, TO WHICH THIS ACKNOWLEDGEMENT AND
AGREEMENT IS ATTACHED.  

 

 

THE PETERSON COMPANIES:

 

 

 

 

 

THE PETERSON COMPANIES, L.C., a Virginia

 

limited liability company

 

 

 

 

 

By:

MVP Management, LLC

 

 

a Virginia limited liability company

 

 

Its:

Manager

 

 

 

 

 

 

 

By:

/s/ Jon M. Peterson

 

Print Name:

 

Jon M. Peterson

 

Title:

Manager

 

 

 

18

First Amendment to Ground Lease

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT A

 

New Leased Premises Parcel—See Section 3

 

[g2017030103352206117769.jpg]


 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT B

 

MSHA Site Plan--see Section 3

 

[g2017030103352207417770.jpg]


 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT C

 

Staging Area and Parking Area--Parcel B and Parcel C -- see Section 5

 

[g2017030103352208717771.jpg]


 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT C -1

 

Location of Office Trailers on Parking Area-- see Section 5

 

Include 100’ x 100’ Area

 

[g2017030103352210217772.jpg]


 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT D

 

Common area of responsibility exhibit--see Section 17(i)

 

[g2017030103352211517773.jpg]


 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT E

STAGING AREA AND PARKING AREA REQUIREMENTS

 

1.

Tenant shall, or Tenant shall cause the Tenant contractor(s) to, design, obtain
approvals for, construct, and pay for any improvements required to be made to
the Staging Area and Parking Area in order to allow Tenant to use the Staging
Area and Parking Area for Tenant’s intended and permitted purposes.  The fencing
and any grading plans and other improvement plans for the Staging Area and
Parking Area shall be subject to the reasonable review and written approval of
Landlord, which may not be unreasonably withheld, delayed or conditioned prior
to the commencement of any construction or other work on the Staging Area and
Parking Area by Tenant or any Tenant contractors.  Grading to the Staging Area
to be performed by Tenant and/or any Tenant contractors must coordinate with the
grades of future work to be done by Landlord on the land adjacent to the Staging
Area, to the extent such future grades are known to Tenant.  Copies of all plans
and drawings and any amendments thereto prepared by or for Tenant or any Tenant
contractor regarding the Staging Area and Parking Area shall be provided to
Landlord without cost. Prior to commencement of construction, Tenant shall
erect, or shall cause Tenant’s contractors to erect, at its sole cost, temporary
six (6’) feet high chain link fencing to enclose the areas under construction on
the Premises and the Staging Area and the areas enclosing Tenant’s construction
office trailers on the Parking Area or erect or implement other suitable
measures reasonably approved by the Landlord. Upon commencement of construction
and throughout the entire construction period, Tenant shall attach an opaque
scrim fabric cover to the fencing.  Fencing and scrim shall be subject to
reasonable approval of Landlord.

 

2.

Tenant, on its own or through its contractor, at its sole cost, shall obtain and
abide by any and all necessary federal, state and local permits, licenses, bonds
and governmental approvals required for the construction on and lawful use of,
and conduct of any and all of Tenant’s activities on, the Staging Area and
Parking Area (the “Permits and Approvals”).  Tenant shall cause all contractors
to abide by any and all Permits and Approvals.  No Permits or Approvals shall
permanently or adversely encumber or affect the National Harbor project
(including the Beltway Parcel).  

 

3.

Uses of the Staging Area and Parking Area by Tenant and its contractors shall
comply and be in accordance with (i) any and all applicable Permits and
Approvals, and any other applicable plans, development conditions and other
applicable laws, regulations and conditions and (ii) the environmental
restrictions, permits and approvals which apply to the property comprising
National Harbor (including the Beltway Parcel).  

 

4.

Tenant shall cause its contractors to keep all roads in and around National
Harbor clean from mud and debris created by the use of such roads by Tenant and
Tenant’s contractors consistent with the requirements of the applicable
governmental authorities.  Tenant agrees to use reasonably diligent efforts to
cause Tenant’s contractors to (i) conform to these Staging Requirements, and
(ii) limit construction traffic to the roads and routes approved by the
governmental authorities.

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

5.

Any extensions of water, sanitary sewer, electric, gas, and telephone service or
other temporary utilities required for Tenant’s use during construction shall be
installed by and at the cost of Tenant or a Tenant’s contractor.   Such
extensions shall be subject to prior written approval of Landlord, which may not
be unreasonably withheld, delayed or conditioned.  Temporary utilities must be
installed in locations reasonably acceptable to Landlord and shall be subject to
the prior review and reasonable written approval of the Landlord. Unless
otherwise directed by the Landlord, all such utilities shall be removed and the
land returned to substantially the same condition as existed on the commencement
date of Tenant’s use thereof, within the earlier to occur of (i) 30 days after
completion of construction, and (ii) when no longer needed by Tenant.  

 

6.

Neither the Staging Area nor the Parking Area may be used as a dumping ground
for waste material and/or debris or for storage of materials that are not
related to the construction of Tenant’s project. No materials, including without
limitation hazardous materials or substances, as defined or regulated by
applicable federal, state or local laws (collectively, “Hazardous Materials”),
shall be stored on (except in reasonable amounts in connection with Tenant’s
construction activity and in accordance with all applicable laws and
regulations) or buried within the Staging Area or the Parking Area.  Tenant
shall be responsible for the prompt removal of all trash, debris and Hazardous
Materials from the Staging Area and the Parking Area.  Tenant shall use, and
shall cause the Tenant’s contractors to use, the Staging Area and the Parking
Area in such a manner as to not commit waste or environmental damage to the
National Harbor land or any adjacent land or waters.  

 

7.

Tenant acknowledges that other owners may be constructing roads and other
improvements adjacent to and in the vicinity of the Staging Area and Parking
Area.  Tenant shall, and shall cause any of Tenant’s contractors to, coordinate
its work with such other owners to facilitate the efficient construction of this
work and to avoid unreasonable delay and interruption of such work.    The
placement of any crane on the Staging Area and Parking Area must be coordinated
with and approved by Landlord, which approval may not be unreasonably withheld,
conditioned or delayed.  No air rights easements are granted hereby to Tenant.  

 

 

8.

Tenant shall provide, at its sole cost, security to its employees and
contractors and their vehicles and equipment and shall cooperate with all
reasonable security precautions and measures instituted for the National Harbor
project.  

 

 

9.

Tenant shall, and shall cause any of Tenant’s contractors to, work with the
Landlord to mitigate any significant aesthetic concerns relative to the Staging
Area and the Parking Area, and to minimize any public nuisances caused by Tenant
or the Tenant’s contractors during use of and construction on the Staging Area
and the Parking Area.  Tenant shall, and shall cause any of Tenant’s contractors
to, use reasonable efforts to mitigate construction related noise emitted from
the Staging Area and the Parking Area and to shield the surrounding properties
and the National Harbor project from excessive noise emanating from the Staging
Area and the Parking Area.

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

 

10.

Tenant shall maintain all temporary facilities, storage trailers, office
trailers and other facilities and improvements placed on the Staging Area and
the Parking Area in a good and orderly manner. The Staging Area and Parking Area
shall not be used as a dump or junkyard. Nothing herein shall prohibit Tenant
and the Tenant’s contractors from storing on the Staging Area equipment and
materials related to the Tenant’s project on the Premises.

 

 

11.

Tenant shall use, and shall cause all of Tenant’s contractors to use, reasonable
efforts to mitigate any other nuisance on the Staging Area and the Parking Area
which might arise during Tenant’s use of the Staging Area and Parking Area. A
nuisance would include anything illegal, objectionable, or incompatible with the
operating portions of the National Harbor project or adjacent areas, if any,
including without limitation, odors, noise, open fires, graffiti, hazards,
unreasonable delays to traffic entering or exiting the completed portions of the
National Harbor project or adjacent areas including the National Harbor
Waterfront project, or anything that would render any areas of the National
Harbor Beltway and Waterfront project, whether interior or exterior, unpleasant
or impossible to use and enjoy as intended.  Construction activity as permitted
under the Lease on the Premises and as supported by use of the Staging Area and
Parking Area shall not be deemed a nuisance for the purposes of this provision.

 

 

12.

Tenant shall at all times be responsible for construction traffic control
associated with the Premises, the Staging Area and the Parking Areas and for
supervising, coordinating, and policing Tenant’s contractor(s) and for ensuring
that all of Tenant’s contractors comply with all of the terms and conditions set
forth herein.




 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT F

 

Landscaping of the Areas of Common Responsibility – see Section 18

 

 

[g2017030103352288817774.jpg]


 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT G

 

June 12, 2014 Transmittal Letter of plans to Jon Peterson from Hunter Clayton
and square footage chart- see Section 19 above




 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

[g2017030103352290317775.jpg]

MGM RESORTS DEVELOPMENT, LLC

 

June 12, 2014

 

 

 

 

 

Jon Peterson

 

 

Principal

 

 

Peterson Companies

12500 Fair Lakes Circle, Ste. 400

Fairfax, VA 22033

 

 

 

Dear Jon,

Enclosed, please find the Executive Drawing Update Package at 50% DD as well as
a Signage Package. The packages are subject to change, but we believe them to be
sufficient to serve as the “Approved Master Plan” referenced in the lease,
specifically for the purposes of determining the expansion limitations set forth
in Section 3.01(a) of the lease.

Also, please note that the plans show the Circle Road between the MGM/TPC
properties which of course will be subject to agreement on the easement,
build-out and maintenance of the Circle Road.

I plan to be in National Harbor next week and look forward to reviewing these in
person with you and your team.

Sincerely,

/s/ Hunter Clayton

 

Hunter Clayton

Executive Vice President

MGM Resorts Development, LLC






 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

MGM NH Program Summary Update

Qty.

Gross Area (SF)

Program (Version 4.30)

Qty.

Updated Masterplan Areas Approximate

1Guestroom Area Total

 

224,053

 

232,037

Guestrooms

 

 

 

 

Standard Guestrooms

225

96,875

228

93,708

Executive Suites

27

17,438

34

21,862

One Bedroom Standard Suites

20

17,222

24

24,552

One Bedroom Delux Suites

15

19,375

10

14,460

Luxury Suites

4

17,222

5

10,400

Hospitality Suites

8

3,445

0

0

Presidential Suites

1

3,444

1

3,444

Subtotal

300

175,021

302

168,426

Guestroom Support

 

 

 

 

Guestroom Public Areas

 

30,486

 

41,694

Guestroom Back of House

 

9,342

 

14,541

Guestroom Allowances

 

9,204

 

7,376

Subtotal

 

49,032

 

63,611

2Public Areas Total

 

9,198

 

29,839

3Food and Beverage Outlets Total

 

72,782

 

70,481

4Meeting and Prefunction Total

 

36,919

 

36,317

5Meeting BOH/MEP

 

25,412

 

51,145

6Retail Areas Total

 

49,248

 

44,981

7Recreation Areas Total

 

20,827

 

26,079

8Back of House Areas Total

 

255,861

 

320,530

9Gaming Areas Total

 

188,678

 

169,316

10Theater Total

 

32,917

 

135,942

Hotel / Casino Total

 

915,895

 

1,116,667

11 Exterior Areas Total

 

172,810

 

219,810

Parking

5.000

1,668,406

4,765

2,088,506

 




 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT H

 

EXAMPLE OF ANNUAL BASE RENT CALCULATION--see Section 3

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT D

Casino and Hotel Ground Lease

Base Rent Example [***]

Base rent [***]:

Base rent [***]

Lease Year

Base Rent [***]

[***]

Lease Year

[***]

1

$[***]

$[***]

1

$[***]

2

[***]

[***]

2

[***]

3

[***]

[***]

3

[***]

4

[***]

[***]

4

[***]

5

[***]

[***]

5

[***]

6

[***]

[***]

6

[***]

 

Example [***]:

Lease Year

Base rent [***]

Base rent [***]

Total Base Rent [***]

1

$[***]

$[***]

$[***]

2

[***]

[***]

[***]

3

[***]

[***]

[***]

4

[***]

[***]

[***]

5

[***]

[***]

[***]

6

[***]

[***]

[***]

thereafter, annual escalation at CPI-U

 

 